Citation Nr: 1815364	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for adenocarcinoma of the right lung, to include the propriety of a reduction of the rating, effective January 1, 2011.

2.  Entitlement to service connection for a cardiac disorder, to include cardiac arrhythmia and heart palpitations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) dated June 2010 and October 2010.  

As a procedural matter, the October 2010 rating decision indicated that the issue of service connection for cardiac arrhythmia required new and material evidence issue.  The Veteran received an initial denial of service connection for his cardiac disorder in June 2010.  He filed a timely notice of disagreement and submitted evidence within one year of the June 2010 rating decision.  As such, there is no final rating decision and new and material evidence is not at issue in this case.  See 38 C.F.R. § 20.201 (2017).

The issue of entitlement to the rating for adenocarcinoma of the right lung, to include the propriety of the reduction, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic cardiac disorder was not shown in service; a current diagnosis of cardiac arrhythmia is not causally or etiologically related to service.


CONCLUSION OF LAW

A cardiac disorder, to include cardiac arrhythmia and heart palpitations, was not incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As an initial matter, the Veteran has been diagnosed with atrial fibrillation.  Specifically, atrial fibrillation was noted in a May 2005 Problem List.  Further, he underwent ablation for treatment of atrial fibrillation in December 2008.  Therefore, cardiac arrhythmia has been shown.

That said, specific presumptive service connection is available to veterans who served during the Vietnam War and were exposed to herbicidal agents.  See 38 C.F.R. § 3.309(e) (2017).  While ischemic heart disease is an applicable disability, cardiac arrhythmia and heart palpitations are not among the cardiac disabilities contemplated within 38 C.F.R. § 3.309(e) and, therefore, the Veteran is not entitlement to this presumption for his current cardiac disability. 

Next, cardiac arrhythmia is not listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, cardiac arrhythmia is not one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  Finally, the Veteran has not asserted that his cardiac arrhythmia are secondary to a service-connected disability so entitlement to service connection on a secondary basis will not be discussed.  Therefore, only direct service-connection is for consideration.

Turning to the evidence, the October 1965 entrance examination is silent for cardiac abnormalities.  In August 1967, the Veteran reported that his heart had been fluttering since the previous Saturday.  Upon physical examination, he was found to have a regular rate and rhythm with his heart and no irregularities with exercise.  The clinical impression was that the flutter was an anxiety reaction.  There was no direct cardiac disorder identified.  In November 1968, he complained of palpitations and rapid, irregular heart actions.  His radial pulse was rapid and irregular.  

In October 1969, less than one year later, the separation examination showed a normal clinical evaluation of the heart.  Therefore, no chronic cardiac disorder was noted in the STRs at discharge.

Post-service, the first recorded indication of a cardiovascular disorder was dated in December 2003 when it was noted that the Veteran had sought treatment for chest pain but had a normal stress test.  He denied palpitations at that time.  There was no indication of a cardiac arrhythmia or mention of a relationship to service.

The first mention of a cardiac arrhythmia is a notation of atrial fibrillation in a May 2005 Problem List.  In December 2008, the Veteran underwent a radiofrequency ablation for treatment of atrial fibrillation.  The records indicate that he did well for about 5 years after the ablation, when he redeveloped symptomatic atrial fibrillation.  While these records show a diagnosis of a cardiac arrhythmia, they do not address the threshold question of whether it is related to service.

In an April 2010 VA examination, the Veteran reported that he had two episodes of arrhythmia while in-service, but the examiner noted that an in-service EKG revealed a normal sinus rhythm.  The past medical history revealed that the Veteran had an episode of atrial fibrillation in May 2005 with a subsequent ablation.  After the ablation, his health "greatly improved."  Physical examination revealed that the EKG showed normal sinus rhythm, nonspecific T-wave abnormality, and prolonged QT.  The examiner diagnosed atrial fibrillation, treated with cardiac catheterization with ablation and long-term anticoagulation therapy.  

On the critical inquiry of whether the post-service cardiac arrhythmia was related to service, the examiner opined that it was less likely as not that the Veteran's complaints and symptoms of cardiac arrhythmia in 1968 was the cause of the atrial fibrillation diagnosed in 2005.  The rationale was the lack of any record of follow-up after the Veteran was released from active duty and the lack of any history of heart disease until his diagnosis of atrial fibrillation is 2005, more than 30 years later.

The Board places significant probative value on the VA examination undertaken specifically to address the issue on appeal.  The examination was adequate for evaluation purposes.  Specifically, the Veteran reported his in-service palpitations.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the examiner misstated any relevant fact.  

Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the VA examiner's opinion is of great probative value.

The Board has considered the Veteran's lay statements that in-service palpitations were related to atrial fibrillation diagnosed in 2005.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of his cardiac arrhythmia due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for a cardiac disorder, to include cardiac arrhythmia and heart palpitations, is denied.


REMAND

With respect to the claim for lung cancer, service connection for adenocarcinoma of the right lung was granted in September 2009 and a 100 percent was assigned for an active malignancy.  In June 2010, it was proposed that the rating be decreased to 0 percent in the absence of an active malignancy or significantly disabling residuals effective January 1, 2011.  He appealed.

With regard to the appropriateness of the reduction, an attempt to obtain additional medical records must be undertaken.  Specifically, the Veteran asserts that he underwent an examination and pulmonary function tests in April 2010 at the Fort Wayne VAMC but they are not of record.  An attempt to associate these records with the claims file should be made.

As these records may be relevant to the claim and have not yet been associated with the claims file, VA must make as many requests as are necessary to obtain these records.  If obtained, obtain an addendum medical opinion concerning the Veteran's pulmonary function based upon these records and readjudicate the claim considering this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA medical records.  Specific attention should be paid to include medical records, specifically from the Fort Wayne, Indiana VA during the time on appeal, to include examination and pulmonary function testing from April 2010.  All efforts to obtain additional evidence must be documented in the electronic record.

2.  With any necessary assistance from the Veteran, obtain and associate with the record any outstanding private medical records.  All efforts to obtain additional evidence must be documented in the electronic record.

3.  If additional records are obtained from the April 2010 time period, undertake an addendum opinion with an appropriate medical professional concerning the identification and etiology of any pulmonary disability at the time of the 2010 VA examination and pulmonary function testing.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should address the following:

a)  Identify all pulmonary disabilities at the time of the April 2010 VA examination and pulmonary function testing, based upon review of the record.

b)  Undertake a review of the file for the relevant time period to assess the Veteran's level of disability.  If pulmonary function testing is obtained from April 2010, please opine as to which of the measured pulmonary function tests most accurately reflects the Veteran's level of disability during the time in question.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

	4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


